UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-6073



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


HYGINUS IKECHUKWU ILODI, a/k/a Ike Ilodi,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-90-483-HM, CA-97-925-HNM)


Submitted:   March 26, 1998                 Decided:   April 9, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hyginus Ikechukwu Ilodi, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Robert Reeves Harding, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Ilodi, Nos. CR-90-483-HM; CA-97-925-HNM (D.
Md. Nov. 6, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2